McDONALD, Presiding Judge.
This is an appeal from an order denying appellant bail, after indictment in two cases for murder with malice.
The indictments charged that appellant did voluntarily and with malice aforethought kill Willie R. Johnson and Michael Charles Blackwell by shooting them with a gun.
The evidence is sufficient to justify a finding by the trial judge that the appellant shot and killed the deceaseds, both of whom were unarmed, without any legal justifica*200tion or excuse. The refusal to grant him bail is justified under the record. Ex Parte Black, 157 Tex.Cr.R. 467, 250 S.W.2d 224; Ex Parte Williams, Tex.Cr.App., 370 S.W.2d 883.
The judgment of the trial court denying bail is affirmed.